DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26, 28-29, 32, and 34-37 - are rejected under 35 U.S.C. 103 as being unpatentable over Latimer (2,856,646) in view of Long (4,563,851).
Claim 26 - Latimer discloses a method of fabricating a wall structure, comprising:
fabricating a wall panel (annotated Fig. 1) including a plurality of parallel studs 18, 
fixing a singular elongate member of a strongback (the building brace is a strongback because it acts as a secondary support member to the wall panel) directly to the studs, the elongate member stronqback including a plurality of elongate slots 26 in a first face, and a number of the slots is less than a number of the studs (there are three slots and significantly more studs). 
each of the studs. Long (Fig. 1) teaches a prefabricated modular wall structure (the embodiment of Fig. 1 is modular at least in that it is a stand-alone panel), sheathing (“siding”, col. 1, line 18) connected to the studs, and fixing the elongate member to each of the studs (Fig. 1 shows nails in all the studs). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the wall structure prefabricated modular for better quality control, connect sheathing to the studs to keep the elements out of the building interior, and fix the elongate member to each of the studs for strength. 

    PNG
    media_image1.png
    469
    255
    media_image1.png
    Greyscale

				Annotated Fig. 1 (Latimer)



29, 32.	Latimer in view of Long discloses the method of claim 26, Latimer further teaching elongate member is fixed to a long side of each of the plurality of parallel studs, wherein the first face of the elongate member strongback is parallel to the long sides of the plurality of parallel studs (annotated Fig. 1). 

34.	Latimer in view of Long discloses the method of claim 26, Latimer further teaching the number of the slots is at least two less than the number of the studs (as shown in annotated Fig. 1, the number of studs is essentially at least five, there being three slots). 

35.	Latimer in view of Long discloses the method of claim 26, Latimer further teaching the strongback is configured to collect the plurality of parallel studs for attachment to a building frame in the same way the inventive strongback is configured to collect the plurality of parallel studs for attachment to a building frame in that the strap ties the studs together and the strap is capable of being attached to a building frame by, for example, passing a fastener through one of the numerous strap holes. 

36.	Latimer in view of Long discloses the method of claim 26, Latimer further teaching the singular elongate member is fixed in contact with each of the plurality of parallel studs (annotated Fig. 1).

. 

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claims 21-25 are allowed because the closest art of record, Aughuet, teaches all the method steps/structure, including the compensation bar having a first vertical face (the face that faces the framing), but there is no first slot in such Aughuet first vertical face and second slot 17 in framing 3 is on a horizontal, not vertical face as claimed. 
Claim 27, 30-31, and 33 are allowed because the closest art of record, Aughuet, only teaches two studs not “at least three” as claimed, and the first slot is not parallel to the panel primary plane. 

Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 





/D.J.K/               Examiner, Art Unit 3633                                                                                                                                                                                         
/BRIAN E GLESSNER/               Supervisory Patent Examiner, Art Unit 3633